Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. The drawings submitted on 5/27/2020 are accepted because applicant amends the claim 6.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. Claims 1, 3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17167825 (Hereinafter “Chou’) in view of Kim (US20160159233A1)
This is a provisional nonstatutory double patenting rejection.
Current Claims
Claims of Application No. 17167825
A vehicle comprising:
a power receiving pad for wirelessly receiving power from a first power transmitting pad;
a plurality of magnetic sensors for 
measuring a magnetic field of a second power transmitting pad and obtaining magnetic field data;



one or more processors; and
one or more memory modules comprising a non-transitory computer-readable medium storing computer-readable instructions that, when executed by the one or more processors, cause the one or more processors to:
receive the magnetic field data from the plurality of magnetic sensors, and estimate a lateral misalignment of the power receiving pad with respect to a
magnetic axis of the second power transmitting pad.
1. A vehicle comprising:
one or more low load devices;
a plurality of magnetic sensors operable between a misalignment detection mode for measuring a magnetic field of a power transmitting pad and obtaining magnetic field data, and a power receiving mode for wirelessly transmitting energy from the power transmitting pad to the one or more low load devices;
one or more processors; and
one or more memory modules comprising a computer-readable medium storing computer- readable instructions that, when executed by the one or more processors, cause the one or more processors to:
receive the magnetic field data from the plurality of magnetic sensors, and estimate a lateral misalignment of the plurality of magnetic sensors with respect to a magnetic axis of the power transmitting pad.


Chou does not teach a power receiving pad for wirelessly receiving power from a first power transmission pad.
	However, Kim teaches a power receiving pad for wirelessly receiving power from a first power transmission pad ( see Fig. 11, 1 of 55 ) ( Note that Kim teaches about a first power transmission pad 1 of 55 and a second power transmission pad 2 of 55, Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou to configure a power receiving pad for wirelessly receiving power from a first power transmission pad, as taught by Kim, in order to provide charging in a large capacity at a high efficiency through a plurality of wireless power transmission pads to various kinds of electric cars having different wireless power reception pad positions to allow the electric cars to be rapidly charged ( see [0013][0014] of Kim) .
With regard to claim 3, the combination of Chou and Kim teaches all the limitations of claim 1 and Chou further teaches Widmer does not teach at least three magnetic sensors located proximate a front end of the vehicle ( see claim 2 of Chou).

4. Claim 2 is rejected provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17167825 ( Hereinafter “Chou’) and  Kim (US20160159233A1)   in further view of Saha (“An ANN-Based System for Lateral Misalignment and Vertical Clearance Estimation of an Electric Vehicle During Dynamic Wireless Charging,” August 2019)
With regard to claim 2, the combination of Chou and Kim teaches all the limitations of claim 1, 
	Chou does not teach the lateral misalignment is estimated by Algorithm is performed by an artificial neural network.
Saha, teaches the algorithm is performed by an artificial neural network. (simulation of an Artificial Neural Network based system for predicting LTM and Vertical Clearance of EVs, abstract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1, to configure the algorithm to be performed by an  artificial neural network, as taught by Saha, because it is well known in the art the artificial neutral network requiring less formal statistical training, implicitly detect complex nonlinear relationships between dependent and independent variables, detect all possible interactions between predictor variables, and the availability of multiple training algorithms, and use this algorithm to predict LTM to improve energy efficiency and power transfer capability ( see abstract of Saha)

5.Claims 4, 5, 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17167825 ( Hereinafter “Chou’) and  Kim (US20160159233A1) in further view of Widmer (US20120262002A1)
With regard to claim 4, the combination of Chou and Kim teaches all the limitations of claim 3, 
Chou does not teach at least three magnetic sensors are arranged to detect an X-component and a Y-component of the magnetic field
Widmer teaches wherein the at least three magnetic sensors are arranged to detect an X-component and a Y-component of the magnetic field (e.g., sense magnetic flux in X, Y, Z plane[0147])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 3 to detect an X-component and Y component of the magnetic field, as taught by Widmer, in order to generate information to serve for the vehicle alignment, and align the vehicle with charging pad to improve the power transfer efficiency.
With regard to claim 5, the combination of Chou and Kim teaches all the limitations of claim 1, but not the computer-readable instructions further cause the one or more processors to estimate a vertical offset between the power receiving pad and the power transmitting pad
However, Widmer teaches the computer-readable instructions further cause the one or more processors to estimate a vertical offset between the power receiving pad and the second power transmitting pad ([0095] alignment error in the Z direction) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 to cause the one or more processors to estimate a vertical offset between the power receiving pad and the second power transmitting pad, as taught by Widmer, in order to generate information to serve for the vehicle alignment, and align the system to improve the power transfer efficiency.
With regard to claim 7, the combination of Chou and Kim teaches all the limitations of claim 1, Chou does not teach a display device for indicating the lateral misalignment ([0136] visual indicator 1930 indicates the longitudinal deviation 
Widmer teaches a display device for indicating the lateral misalignment ([0136] visual indicator 1930 indicates the longitudinal deviation ( which is lateral misalignment in respect of the magnetic axis  in current application context) ( note that 1930 also indicates a x axis lateral deviation), [0127] visual indicator is a display) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 to include a display device for indicating the lateral misalignment ([0136] visual indicator 1930 indicates the longitudinal deviation, as taught by Widmer, in order to make it easy for the user to align the vehicle with charging pad, improve the user’s experience and improve the power transfer efficiency.


6. Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17167825 ( Hereinafter “Chou’) ,  Kim (US20160159233A1) and Widmer (US20120262002A1)in further view of Ross (US20050178632A1)
With regard to claim 6, the combination of Chou, Kim and Widmer teaches all the limitations of claim 5, but not a vehicle suspension configured to be adjusted based on estimated vertical offset. 
	However, Ross teaches a vehicle suspension ( 49, Fig. 2) configured to be adjusted based on estimated vertical offset.  (vertical position of coil assembly is controlled by suspension, and this changes the air gap between the onboard power receiving module 20 and the roadway power transmitting module 24 [0070][0071] . And [0099] of Widmer teaches about vertical adjustment based on the vertical displacement)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 5, to use a suspension control module for adjusting a suspension of the vehicle based on the estimated vertical offset, as taught by Ross, because use the suspension to control the vertical position of vehicle is well-established in the art, easy to manufacture and control[0071] of Ross, reduce the cost of using additional motor to move the receiving pad and improve the efficiency.

7. Claim 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17167825 ( Hereinafter “Chou’) in view of Kim (US20160159233A1)  and Kwon (WO2018124669A1).
With regard to claim 15, Chou teaches a method for providing dynamic wireless power transfer to a vehicle, the method comprising:
wirelessly receiving power at a power receiving pad of a vehicle from a power transmitting pad (a power receiving mode for wirelessly transmitting energy from the power transmitting pad to the one or more low load devices; claim 1 of Chou)
detecting, using a plurality of magnetic sensors , a magnetic field provided by the power transmitting pads to obtain magnetic field data ( a plurality of magnetic sensors for measuring a magnetic field of a power transmitting pad and obtaining magnetic field data claim 1 of Chou);
estimate a lateral misalignment of the power receiving pad with respect to a magnetic axis  of the power transmitting pad (estimate a lateral misalignment of the plurality of magnetic sensors with respect to a magnetic axis of the power transmitting pad claim 1of Chou)
Chou does not teach a first power transmitting pad and a second power transmitting pad of a plurality of power transmitting pad, and a magnetic field provided by each of the plurality of power transmission pad, and adjusting a position of the vehicle to account for the lateral misalignment of the power receiving pad , wherein the forward end of the first power transmitting pad overlaps the rear end of the second power transmitting pad at an overlapping region to provide uniform power across the first power transmitting pad and the second power transmitting pad.
However, Kim teaches a first power transmitting pad and a second power transmitting pad of  a plurality of power transmitting pads (e.g. multiple 55s, Fig. 11), and a magnetic field provided by each of the plurality of power transmission pad (more than one 55 can be activated [0014][0065] which generate a combined magnetic field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou, to use a plurality of power transmitting pads, and configure a magnetic field to be provided each of the plurality of power transmission pad, as taught by Kim, in order to provide charging in a large capacity at a high efficiency through a plurality of wireless power transmission pads to various kinds of electric cars having different wireless power reception pad positions to allow the electric cars to be rapidly charged ( see [0013][0014] of Kim)
In addition, Kwon teaches adjusting a position of the vehicle to account for the lateral misalignment of the power receiving pad ( page 19 , para 3 discuss about alignment of the transmitter coil and receiver coil and Chou teaches about lateral misalignment) wherein the forward end of the first power transmitting pad ( front of 4030, Fig. 35) overlaps the rear end of the second power transmitting pad ( rear of 4010 Fig. 35) at an overlapping region  ( see overlap region of 4030, 4010, Fig. 35) to provide uniform power across the first power transmitting pad and the second power transmitting pad(page 58,para 4, At least one of the plurality of transmission coils may be arranged in an overlapped manner in order to perform a uniform power transmission within a constant sized charging area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou and Kim, to adjust a position of the vehicle to account for the lateral misalignment of the power receiving pad and configure the forward end of the first power transmitting pad to overlap the rear end of the second power transmitting pad at an overlapping region to provide uniform power across the first power transmitting pad and the second power transmitting pad, as taught by Kwon, because the alignment and the uniform power can facilitate effective charging.

8. Claim 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17167825 ( Hereinafter “Chou’), Kim (US20160159233A1) , and Kwon (WO2018124669A1) in further view of Widmer (US20120262002A1)
With regard to claim 16, the combination of Chou, Kim and Kwon teaches all the limitations of claim 15,
Chou does not teach estimating a vertical offset of the power receiving pad with respect to the plurality of power transmitting pads using the magnetic field
 Widmer teaches estimating a vertical offset of the power receiving pad with respect to the plurality of power transmitting pads using the magnetic field (([0095] alignment error in the Z direction and [0147] 1706 senses the magnetic flux in X, Y, Z plane) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15, to estimate a vertical offset of the power receiving pad with respect to the plurality of power transmitting pads using the magnetic field, as taught by Widmer, in order to use the estimated offset information to assist alignment and improve power transfer efficacy.

9. Claim 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17167825 ( Hereinafter “Chou’), Kim (US20160159233A1) , Kwon (WO2018124669A1) ,  and Widmer (US20120262002A1)in further view of Ross (US20050178632A1)
With regard to claim 17, the combination of Chou, Kim, Kwon and Widmer teaches all the limitations of claim 16, Chou does not teach instructing the vehicle to adjust a suspension of the vehicle based on the estimated vertical offset.
However, Ross teaches instructing the vehicle to adjust a suspension of the vehicle based on the estimated vertical offset (vertical position of coil assembly is controlled by suspension, and this changes the air gap between the onboard power receiving module 20 and the roadway power transmitting module 24 [0070][0071]. And [0099] of Widmer teaches about vertical adjustment based on the vertical displacement)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 16, to adjust a suspension of the vehicle based on the estimated vertical offset, as taught by Ross, because use the suspension to control the vertical position of vehicle is well-established in the art, easy to manufacture and control[0071] of Ross, reduce the cost of using additional motor to move the receiving pad and improve the efficiency.

10. Claim 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17167825 ( Hereinafter “Chou’), and Kim (US20160159233A1)  , Kwon (WO2018124669A1) and Widmer (US20120262002A1) in further view of Feng (CN108616170A)
With regard to claim 18, the combination of  Chou, Kim, Kwon and WIdmer teaches all the limitation of claim 16, but not instructing the plurality of power transmitting pads to adjust a magnitude of the magnetic field based on the estimated vertical offset.
However, Feng teaches instructing the plurality of power transmitting pads to adjust a magnitude of the magnetic field based on the estimated vertical offset (.charging of the vertical distance and the horizontal offset is increased), transmit power needed by the coil becomes large, which needs to increase current of transmit coil inductance and improve the emission coil to increase the emission space magnetic field of coil around it ( page 2 of translation, last para, page 3 of translation, first para, this teaches adjust the magnetic field magnitude based on the vertical distance/offset, Kim teaches about the plurality of power transmitting pads)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 16, to instruct the plurality of power transmitting pads to adjust a magnitude of the magnetic field based on the estimated vertical offset, as taught by Feng, in order to increase the charge’s freedom, maintain the charge amount even the vertical offset increase ( page 2 of translation in Feng, last para), so that the user can receive enough power for the usage, improve the user’s experience.

11. Claim 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 17167825 ( Hereinafter “Chou’), Kim (US20160159233A1)  and Kwon (WO2018124669A1) in further view of Pantic (US20190097471A1)
With regard to claim 19, the combination of Chou Kim and Kwon teaches all the limitations of claim 15, Chou further teaches estimating vehicle misalignment when in the misalignment estimation mode( claim 1 of Chou misalignment detection mode ),  transmitting power to the power receiving pad of the vehicle when in the power transmitting mode ( claim 1 power receiving/ transmitting mode).
Chou does not explicitly teaches switching operation of each of the plurality of power transmitting pads from a misalignment estimation mode to a power transmitting mode.
However, Pantic teaches switching operation of each of the plurality of power transmitting pads from a misalignment estimation mode to a power transmitting mode (see Fig. 8c, when LTM satisfy misalignment policy ( in the misalignment estimation mode, 603 increase transfer power to switch to power transmitting mode, Kim teaches about more than one of power transmitting pads to support the power transmission mode) ( also Fig. 8A shows step 505 is at the estimation misalignment mode and switch to power transfer mode at step 511) ( Note that Pantic also teaches estimating vehicle misalignment when in the misalignment estimation mode( 505, Fig. 8A)  and transmitting power to the power receiving pad of the vehicle when in the power transmitting mode(511, Fig. 8A), Kim teaches about more than one power transmitting pads provides the power for charging as discussed above) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15, to switch operation of each of the plurality of power transmitting pads from a misalignment estimation mode to a power transmitting mode, as taught by Pantic, so that the system transfers the power after vehicle is properly aligned with the charging base, in order to mitigate the misalignment, improve the efficiency of charging the vehicle ( see [0144] of Pantic]. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12. Claim(s) 1, 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US20120262002A1) in view of Kim (US20160159233A1)
With regard to claim 1, Widmer teaches a vehicle comprising:
a power receiving pad (e.g., 118, Fig. 3, see Fig. 1, Fig. 3, 118 are pad shape and [0030] of applicant’s specification, “The power receiving pad 26 may be any suitable wireless power receiving device, such as an inductive coil”) for wirelessly receiving power;
a plurality of magnetic sensors (e.g., 1700 which includes 1702, 1704, 1706, Fig. 17 also see [0117] 1700 are integrated with 118) for measuring a magnetic field of a second power transmitting pad  ( e.g., 114, Fig. 3) and obtaining magnetic field data( e.g., [0115]-[0116]see magnetic field generated by 114 are sensed by the magnetic flux sensor);
one or more processors ([0150] processor, or 1920, Fig. 19); and
one or more memory modules ([0151] memory)comprising a non-transitory computer-readable medium storing computer-readable instructions ( algorithm and function, [0151]) that, when executed by the one or more processors ([0151] algorithm and function executed by processor), cause the one or more processors to: receive the magnetic field data from the plurality of magnetic sensors (Fig. 19, 1920 receives sensor data and process it, or see [0147] and Fig. 25, sense signal and then process the sense signal, [0147] teaches about determine the relative direction and distance of the charging base), and estimate a lateral misalignment of the power receiving pad with respect to a magnetic axis ( based on the attached definition of magnetic axis from tufts, y axis, (which is also longitudinal axis ) is the magnetic axis see  Fig. 18B, Fig. 18C labeled by the Examiner,  [0099] teaches about  longitudinal (Y axis) displacement between 118 and  charging base, while 114 is inside of charging base, see also [0027] of  applicant’s specification also mentioned the longitudinal or magnetic axis A “ , in addition [0136] teaches about the system can generate a visual indicates of the longitudinal( y deviation ) ( and lateral x deviation) based on determined position, and claim 18 of Widmer displaying guidance and alignment information based on the direction and the distance. ) of the second power transmitting pad ( 114, Fig. 3).
	Widmer does not teach a power receiving pad for wirelessly receiving power from a first power transmission pad.
	However, Kim teaches a power receiving pad for wirelessly receiving power from a first power transmission pad ( see Fig. 11, 1 of 55 ) ( Note that Kim teaches about a first power transmission pad 1 of 55 and a second power transmission pad 2 of 55, Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Widmer to configure a power receiving pad for wirelessly receiving power from a first power transmission pad, as taught by Kim, in order to provide charging in a large capacity at a high efficiency through a plurality of wireless power transmission pads to various kinds of electric cars having different wireless power reception pad positions to allow the electric cars to be rapidly charged ( see [0013][0014] of Kim) .

    PNG
    media_image1.png
    363
    441
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    878
    594
    media_image2.png
    Greyscale

With regard to claim 5, the combination of Widmer and Kim teaches all the limitations of claim 1, and Widmer further teaches the computer-readable instructions further cause the one or more processors to estimate a vertical offset between the power receiving pad and the second power transmitting pad ([0095] alignment error in the Z direction) 
With regard to claim 7, the combination of Widmer and Kim teaches all the limitations of claim 1, and Widmer further teaches a display device for indicating the lateral misalignment ([0136] visual indicator 1930 indicates the longitudinal deviation (which is lateral misalignment in respect of the magnetic axis in current application context) ( note that 1930 also indicates a x axis lateral deviation), [0127] visual indicator is a display) 

13. Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US20120262002A1) and Kim (US20160159233A1) in further view of Saha (“An ANN-Based System for Lateral Misalignment and Vertical Clearance Estimation of an Electric Vehicle During Dynamic Wireless Charging,” August 2019)
With regard to claim 2, the combination of Widmer and Kim teaches all the limitations of claim 1, Widmer further teaches the lateral misalignment is estimated by Algorithm ([0151]).
	Widmer does not teach the algorithm is performed by an artificial neural network.
Saha, teaches the algorithm is performed by an artificial neural network. (simulation of an Artificial Neural Network based system for predicting LTM and Vertical Clearance of EVs, abstract)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure the algorithm to be performed by an  artificial neural network, as taught by Saha, because it is well known in the art the artificial neutral network requiring less formal statistical training, implicitly detect complex nonlinear relationships between dependent and independent variables, detect all possible interactions between predictor variables, and the availability of multiple training algorithms, and use this algorithm to predict LTM to improve energy efficiency and power transfer capability ( see abstract of Saha)

14. Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US20120262002A1) and Kim (US20160159233A1) in view of Roy (US20150323694A1)
With regard to claim 3, the combination of Widmer and Kim teaches all the limitations of claim 1 and Widmer further teaches the vehicle includes at least magnetic sensors (1702, 1704, 1706, [0118])
Widmer does not teach at least three magnetic sensors located proximate a front end of the vehicle.
Roy teaches at least three magnetic sensors located proximate a front end of the vehicle ([0341] the magnetic field sensors located on the front of vehicle, and Widmer teaches about the three sensors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, to configure at least three magnetic sensors to be located proximate a front end of the vehicle, as taught by Roy, since the front of car usually has large exposure to the magnetic field, make it easy to detect the magnetic field and detect the misalignment.
With regard to claim 4, the combination of Widmer, Kim and Roy teaches all the limitations of claim 3, and Widmer further teaches wherein the at least three magnetic sensors are arranged to detect an X-component and a Y-component of the magnetic field ( e.g., sense magnetic flux in X, Y, Z plane[0147])

15. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US20120262002A1) and Kim (US20160159233A1) in further view of Ross (US20050178632A1)
With regard to claim 6, the combination of Widmer and Kim teaches all the limitations of claim 5, but not a vehicle suspension configured to be adjusted based on estimated vertical offset. 
	However, Ross teaches a vehicle suspension ( 49, Fig. 2) configured to be adjusted based on estimated vertical offset.  (vertical position of coil assembly is controlled by suspension, and this changes the air gap between the onboard power receiving module 20 and the roadway power transmitting module 24 [0070][0071] . And [0099] of Widmer teaches about vertical adjustment based on the vertical displacement)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 5, to use a suspension control module for adjusting a suspension of the vehicle based on the estimated vertical offset, as taught by Ross, because use the suspension to control the vertical position of vehicle is well-established in the art, easy to manufacture and control[0071] of Ross, reduce the cost of using additional motor to move the receiving pad and improve the efficiency.

16. Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US20120262002A1) in view of Kim (US20160159233A1)  and Kwon (WO2018124669A1).
With regard to claim 15, Widmer teaches a method for providing dynamic wireless power transfer to a vehicle, the method comprising:
wirelessly receiving power at a power receiving pad (e.g. 118, Fig. 3) of a vehicle from a power transmitting pads (e.g., 114, Fig. 3);
detecting, using a plurality of magnetic sensors (e.g., 1702, 1704, 1706, Fig. 17), a magnetic field provided by the power transmitting pads ( e.g., 114, Fig. 3)  to obtain magnetic field data ( e.g., [0115]-[0116]see magnetic field generated by 114 are sensed by the magnetic flux sensor);
estimate a lateral misalignment of the power receiving pad with respect to a magnetic axis ( based on the attached definition of magnetic axis from tufts, y axis, (which is also longitudinal axis ) is the magnetic axis see  Fig. 18B, Fig. 18C labeled by the Examiner,  [0099] teaches about  longitudinal (Y axis) displacement of 118 and  charging base, while 114 is inside of charging base, see also [0027] of  applicant’s specification also mentioned the longitudinal or magnetic axis A “ , in addition [0136] teaches about the system can generate a visual indicates of the longitudinal( y deviation ) ( and lateral x deviation) based on determined position, and claim 18 of Widmer displaying guidance and alignment information based on the direction and the distance. ) of the power transmitting pad ( 114, Fig. 3),
 and adjusting a position of the vehicle to account for the lateral misalignment of the power receiving pad (Figs 20A-20C, see [0135]-[0138] teaches about the vehicle approaching ,landing  and align the charging base based on the displaying guidance)
Widmer does not teach a first power transmitting pad and a second power transmitting pad of a plurality of power transmitting pad, and a magnetic field provided by each of the plurality of power transmission pad, wherein the forward end of the first power transmitting pad overlaps the rear end of the second power transmitting pad at an overlapping region to provide uniform power across the first power transmitting pad and the second power transmitting pad.
However, Kim teaches a first power transmitting pad and a second power transmitting pad of  a plurality of power transmitting pads (e.g. multiple 55s, Fig. 11), and a magnetic field provided by each of the plurality of power transmission pad (more than one 55 can be activated [0014][0065] which generate a combined magnetic field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Widmer, to use a plurality of power transmitting pads, and configure a magnetic field to be provided each of the plurality of power transmission pad, as taught by Kim, in order to provide charging in a large capacity at a high efficiency through a plurality of wireless power transmission pads to various kinds of electric cars having different wireless power reception pad positions to allow the electric cars to be rapidly charged ( see [0013][0014] of Kim)
In addition, Kwon teaches wherein the forward end of the first power transmitting pad ( front of 4030, Fig. 35) overlaps the rear end of the second power transmitting pad ( rear of 4010 Fig. 35) at an overlapping region  ( see overlap region of 4030, 4010, Fig. 35) to provide uniform power across the first power transmitting pad and the second power transmitting pad(page 58 of translation ,para 4, At least one of the plurality of transmission coils may be arranged in an overlapped manner in order to perform a uniform power transmission within a constant sized charging area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Widmer and Kim, to configure the forward end of the first power transmitting pad to overlap the rear end of the second power transmitting pad at an overlapping region to provide uniform power across the first power transmitting pad and the second power transmitting pad, as taught by Kwon, in order to use uniform power to facilitate effective charging. 
With regard to claim 16, the combination of Widmer, Kim and Kwon teaches all the limitations of claim 15, Widmer teaches estimating a vertical offset of the power receiving pad with respect to the plurality of power transmitting pads using the magnetic field (([0095] alignment error in the Z direction and [0147] 1706 senses the magnetic flux in X, Y, Z plane) 

17. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US20120262002A1), Kim (US20160159233A1)  and Kwon (WO2018124669A1) in further view of Ross (US20050178632A1)
With regard to claim 17, the combination of Widmer, Kim and Kwon teaches all the limitations of claim 16, Widmer does not teach instructing the vehicle to adjust a suspension of the vehicle based on the estimated vertical offset.
However, Ross teaches instructing the vehicle to adjust a suspension of the vehicle based on the estimated vertical offset (vertical position of coil assembly is controlled by suspension, and this changes the air gap between the onboard power receiving module 20 and the roadway power transmitting module 24 [0070][0071]. And [0099] of Widmer teaches about vertical adjustment based on the vertical displacement)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 16, to adjust a suspension of the vehicle based on the estimated vertical offset, as taught by Ross, because use the suspension to control the vertical position of vehicle is well-established in the art, easy to manufacture and control[0071] of Ross, reduce the cost of using additional motor to move the receiving pad and improve the efficiency.

18. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US20120262002A1) and Kim (US20160159233A1) and Kwon (WO2018124669A1) in further view of Feng (CN108616170A)
With regard to claim 18, the combination of Widmer, Kim, Kwon teaches all the limitation of claim 16, but not instructing the plurality of power transmitting pads to adjust a magnitude of the magnetic field based on the estimated vertical offset.
However, Feng teaches instructing the plurality of power transmitting pads to adjust a magnitude of the magnetic field based on the estimated vertical offset (.charging of the vertical distance and the horizontal offset is increased), transmit power needed by the coil becomes large, which needs to increase current of transmit coil inductance and improve the emission coil to increase the emission space magnetic field of coil around it ( page 2 of translation, last para, page 3 of translation, first para, this teaches adjust the magnetic field magnitude based on the vertical distance/offset, Kim teaches about the plurality of power transmitting pads)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 16, to instruct the plurality of power transmitting pads to adjust a magnitude of the magnetic field based on the estimated vertical offset, as taught by Feng, in order to increase the charge’s freedom, maintain the charge amount even the vertical offset increase ( page 2 of translation in Feng, last para), so that the user can receive enough power for the usage, improve the user’s experience.

19. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Widmer (US20120262002A1) Kim (US20160159233A1) and Kwon (WO2018124669A1)in further view of Pantic (US20190097471A1)
With regard to claim 19, the combination of Widmer, Kim and Kwon teaches all the limitations of claim 15, Widmer further teaches estimating vehicle misalignment when in the misalignment estimation mode( [0146] [0147] a mode of generating LF magnetic field, for estimating  misalignment ),  transmitting power to the power receiving pad of the vehicle when in the power transmitting mode[0046] when vehicle is properly placed for wireless power transfer).
Widmer does not explicitly teaches switching operation of each of the plurality of power transmitting pads from a misalignment estimation mode to a power transmitting mode.
However, Pantic teaches switching operation of each of the plurality of power transmitting pads from a misalignment estimation mode to a power transmitting mode (see Fig. 8c, when LTM satisfy misalignment policy ( in the misalignment estimation mode, 603 increase transfer power to switch to power transmitting mode, Kim teaches about more than one of power transmitting pads to support the power transmission mode) ( also Fig. 8A shows step 505 is at the estimation misalignment mode and switch to power transfer mode at step 511) ( Note that Pantic also teaches estimating vehicle misalignment when in the misalignment estimation mode( 505, Fig. 8A)  and transmitting power to the power receiving pad of the vehicle when in the power transmitting mode(511, Fig. 8A), Kim teaches about more than one power transmitting pads provides the power for charging as discussed above) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 15, to switch operation of each of the plurality of power transmitting pads from a misalignment estimation mode to a power transmitting mode, as taught by Pantic, so that the system transfers the power after vehicle is properly aligned with the charging base, in order to mitigate the misalignment, improve the efficiency of charging the vehicle ( see [0144] of Pantic]. 


Allowable Subject Matter 
11. Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 20, the prior art fails to teach or suggest decreasing power output of a first power transmitting pad of the plurality of power transmitting pads at a forward end thereof at a first rate; and increasing power output of a second power transmitting pad of the plurality of power transmitting pads at a rear end thereof at a second rate corresponding to the first rate,
in combination of other limitation of the claim.
Response to Argument
20. The 112(b) rejection of claim 6 has been withdrawn because the Applicant amended claim 6.

Regarding to prior art rejection, Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
21. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MIRBOZORGI (US20160172104A1) teaches about multi-coil array
Chen(CN108258766A) teaches about overlap coil generate uniform magnetic field.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836